In his motion for rehearing appellant insists that we were in error originally in holding the evidence of non-accomplice witnesses sufficiently corroborated the accomplice witnesses. This contention made it imperative that we again scrutinize the entire statement of facts, which we have patiently done. It would unnecessarily extend this opinion to detail each corroborating piece of testimony, but after as careful analysis of same as we are capable of making the conclusion seems inescapable that appellant's connection with the stolen animals and with the entire transaction was shown by the non-accomplice witnesses to be such as tended to connect appellant with the commission of the theft.
The evidence heard by the trial court relating to the continuance or postponement requested by appellant on account of the absence of his attorney presented an issue of fact the details of which it is not necessary to relate. As said originally, we do not feel warranted in holding that the action of the trial judge was as abuse of judicial discretion in the matter.
The motion for rehearing is overruled. *Page 84